DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (USP 4,617,917) in view of WO 95/10970.   Miller discloses a foot scrubber (10) comprising a foot support (22) having an elongate/oblong shape and supporting bottom bristles (30), arch (14) supporting top bristles (36), left side platform (24) and right side platform (20) and further wherein the bottom surface of the foot support (22) and side platforms includes a non-slip material (120) (column 8, lines 20-26) (claim 8) and the upper surface if each of the side platforms (20,24) includes a non-skid textured finish (column 3, lines 8-16) (claims 1 and 5).  Miller discloses the invention substantially as claimed with the exception of (i) the side platforms having a thickness less than that of the foot support and (ii) the tether aperture.  Regarding the tether aperture, ‘970 discloses the provision of a (tether) aperture (12) (page 7, lines 21-22).  Provision of such at any location of Miller would be obvious for the purpose of allowing storage of the device when not in use.  With regard to the relative thickness of the side platforms, .
Response to Arguments
Applicant's arguments filed 9 December 2020 have been fully considered but they are not persuasive.   There were no particular arguments or remarks submitted which applied to the prior art as applied to the claims (in particular claim 1).  Mere incorporation of a dependent claim(s) into claim 1 without a discussion of how such defines the invention over the prior art is insufficient to overcome a rejection(s).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARK SPISICH/           Primary Examiner, Art Unit 3723